DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        This Office Action is in response to the application 17/408,151 filed on 08/20/2021.
            Claims 21-40 are pending in Instant application.

                                                         Priority 
3.        Acknowledgment is made of Applicant's claim for domestic priority to a CON of 16/511,606 07/15/2019 PAT 11128490 which claims benefit of 62/839,435 04/26/2019.

                                 Response to a Preliminary Amendment 
4.         With regard to Applicant’s Remarks dated 10/26/2021: Preliminary amendment has been fully considered and entered. Claims 21-40 are pending in the application. No claims are currently amended. Claims 1-20 have been canceled. Claims 21-40 are new.

Double Patenting
5.        The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
       Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
        Claims 21-23 and 25-40 of instant Application No. 17/408,151 (hereafter “ ’151 claim”) are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 and 5-20 (hereafter “ ‘490 claim”) of U.S. Patent No.  11128490 (US Application no. 16/511,606).  
     Instant Application Claim 21 recite substantially the same limitation as the patented claim 1 of U.S. Patent No. 11128490, therefore the application claim 21 is anticipated by the patented claim 1.
      Instant Application Claims 22-23 recite substantially the same limitation as the patented claims 2-3 of U.S. Patent No. 11128490, therefore the application claims 
22-23 are anticipated by the patented claims 2-3.
     Instant Application Claims 25-27 recite substantially the same limitation as the patented claims 5-7 of U.S. Patent No. 11128490, therefore the application claims 
25-27 are anticipated by the patented claims 5-7.
        Instant Application Claim 28 recite substantially the same limitation as the patented claim 8 of U.S. Patent No. 11128490, therefore the application claim 28 is anticipated by the patented claim 8.
     Instant Application Claim 29 recites “second cloud hardware portion” is anticipated by the “dedicated hardware portion” of the patented claim 9, therefore  the application claim 29 is anticipated by the patented claim 9.
     Instant Application Claims 30-34 recite substantially the same limitation as the patented claims 10-14 of U.S. Patent No. 11128490, therefore the application claims 
30-34 are anticipated by the patented claims 10-14.
     Instant Application Claim 35 recite substantially the same limitation as the patented claim 15 of U.S. Patent No. 11128490, therefore the application claim 35 is anticipated by the patented claim 15.
      Instant Application Claim 36 recites “second cloud hardware portion” is anticipated by the “dedicated hardware portion” of the patented claim 16, therefore  the application claim 36 is anticipated by the patented claim 16.
     Instant Application Claims 37-40 recite substantially the same limitation as the patented claims 17-20 of U.S. Patent No. 11128490, therefore the application claims 37-40 are anticipated by the patented claims 17-20.

     The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming
common subject matter.
Allowable Subject Matter

6.    Claims 21-40 allowed over prior art.

                                           REASONS FOR ALLOWANCE

7.       The following is an examiner’s statement of reasons for allowance: the prior art singly or in combination does not teach the totality of the independent claims when read in light of the specification.         
      In further the applicant's reply makes evident the reason for allowance, satisfying the record as a whole as required by rule 37 CFR 1.104 (e). In this case, the prosecution history and/or the substance of applicant's remarks filed in parent application ( 16/511,606) in combination with other claimed features point out the reason that claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record (see MPEP 1302.14).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
-    Rao et al., US 20200073692 A1, Techniques are described for creating multiple virtual network interfaces usable by a logically-related group of one or more containers (“pod”) for communicating on respective virtual networks of a network infrastructure.
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHULKUMAR J SHAH whose telephone number is (571)272-1072. The examiner can normally be reached Mon-Fri, 6:05 am-3:55 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.J.S/Examiner, Art Unit 2459        
/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459